DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 4/14/2022 [hereinafter "4/14"] Restriction Requirement, the 6/8/2022 [hereinafter "6/8"] Response elects GROUP I (directed to product claims 10-32), for prosecution on the merits. 
The 6/8 Response does not present any argument, nor traverses the Restriction Requirement. Accordingly, the election is considered to without traverse. See M.P.E.P. § 818.03(a). 
Accordingly, claims 1-9 are withdrawn from further consideration on the merits,. See 37 CFR § 1.142(b). 
The 4/14 Restriction Requirement is proper, it is maintained, and now it is made Final. 
Absent expressly stating otherwise, this Office Action DOES NOT addresses the patentability merit(s) of withdrawn claims. 
Statutory Bases of the Prior Art Rejections
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
03.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
04.	Claims 10-12, 14-25, 27-32 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2003/0086011 of a U.S. patent application for inventors Wu et al. [hereinafter "Wu"] 
With Respect to claim 10, Wu describes: A pixel cell, comprising: 
a photodiode (see the Abstract and FIG. 6), a floating diffusion (see, e.g., [0033]), and a plurality of doped regions of a plurality of pixel transistors (see, e.g., FIG. 7) of the pixel disposed in a layer of semiconductor material; 
a gate oxide layer (115; FIG. 6) disposed over the layer of semiconductor material, the gate oxide layer 115 comprising a nitrogen-implanted region at a semiconductor material-gate oxide proximate interface at a region above the photodiode; and 
a plurality of gate electrodes of the plurality of pixel transistors of the pixel disposed over the gate oxide layer (see, e.g., FIG. 7), 
wherein the semiconductor material-gate oxide proximate interface is devoid of implanted nitrogen in channel regions (see, e.g., [0025], teaching performing nitrogen implantation after the gate is formed, which results in the channel (under the gate oxide being protected from nitrogen implantation) of the plurality of pixel transistors.
With Respect to claim 11, implanting Si with N2 results in Si-N bonds.
With Respect to claim 12, implanting Si with N2 results in fewer Si dangling bonds and Si-H bonds compared to a semiconductor material-gate oxide proximate interface that has not been implanted with nitrogen.
With Respect to claim 14, absent more, Wu teaches including a shallow trench structure disposed adjacent to the photodiode, the shallow trench structure having a sidewall surfaces and a bottom surface implanted with nitrogen. See, e.g., FIG. 6 (the trench reading on the doping well, for example).
With Respect to claims 15-19, absent more, the recitations in these claims are intended design/hoped for performance that the device Wu teaches can perform. 
With Respect to claim 20, absent more, the recitations of the transistors have a scope of the claim including three transistors, which Wu also discloses. See, e.g., FIG. 7. 
With respect to claim 21, see the explanation of how Wu anticipates the features common between claims 10 and 21. And see Wu teaching the various transistors (FIG. 7, for example) forming the circuitry for intended function of control and readout. 
With Respect to claim 22, absent more, Wu teaches a function logic (whatever the scope of function logic is) coupled to the readout circuitry.
With Respect to claim 23, absent more, Wu the plurality of pixel transistors comprises a reset transistor, a source follower transistor, and a row select transistor. See, e.g., FIG. 7. 
With Respect to claim 24, implanting Si with N2 results in Si-N bonds.
With Respect to claim 25, implanting Si with N2 results in fewer Si dangling bonds and Si-H bonds compared to a semiconductor material-gate oxide proximate interface that has not been implanted with nitrogen.

the recitations of the transistors have a scope of the claim including the three transistors, which Wu also discloses. See, e.g., FIG. 7. 
With Respect to claims 27-31, absent more, the recitations in these claims are intended design/hoped for performance that the device Wu teaches can perform. 
With Respect to claim 32, absent more, Wu teaches including a shallow trench structure disposed adjacent to the photodiode, the shallow trench structure having a sidewall surfaces and a bottom surface implanted with nitrogen. See, e.g., FIG. 6 (the trench reading on the doping well, for example).
Prior Art Rejections of the Claims -- Obviousness
05.	Claims 13 and 26 are rejected under 35 U.S.C. § 103 as unpatentable over Wu, as applied to claims 10 and 21, further in view of U.S. Pat. No. 6,642,543 for a patent to inventors El Gamal et al. [hereinafter "El Gamal"].
Wu appears silent on how thick the gate oxide would be. The art however well recognizes that it would be suitable and desirable to make the gate oxide in the transistors of an image pixel device in the range claims 13 and 26 recite. See, for example, El Gamal.
Specifically, El Gamal teaches using about 7 nms for the gate oxide layer (see, e.g., column 4, line 61 to column 5, line 3) expressly teaching using 7 nm gate oxide layers results in 6 orders of magnitude less for the gate leakage current.
Patent law precedents recognize that it would be obvious to select or substitute between prior art known materials and features based on their prior art known suitability for the same purpose, use, or function. See, for example, M.P.E.P. § 2144.07 and the precedents cited therein.
For example, in In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (S.Ct. 1945), the supreme court invalidated claims directed to a printing ink comprising a solvent having the specific vapor pressure characteristics and the specific boiling point characteristic of solvent A, so that the claimed ink would not dry at room temperature but would dry quickly upon heating, over a primary prior art reference that taught a printing ink made with a solvent B that was nonvolatile at room temperature but highly volatile when heated, further in view of an article that taught the desired vapor pressure characteristics and desired boiling point characteristics of a solvent for printing inks and a catalog that taught the boiling point characteristics and vapor pressure characteristics of solvent A. The Court noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. at 335, 65 USPQ at 301. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the device Wu teaches so the gate oxide layer is 7 nms thick to dramatically improve device performance by significantly reducing the gate leakage current, as El Gamal teaches. 
CONCLUSION
06.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814